Citation Nr: 1748353	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for PTSD and assigned a 30 percent rating effective January 28, 2008.  The Veteran appealed the initial rating assigned.  

A July 2011 rating decision increased the rating to 50 percent effective the date of service connection.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased initial rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2016, the Board found the issue of entitlement to a TDIU to be raised by the record, and remanded the current issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2016 remand the Board directed that the Veteran be scheduled for a new VA examination to determine the current severity of his PTSD.  A VA examination was scheduled in December 2016; however, the Veteran failed to report for the examination.  While the failure to report for the examination is noted in the claims file, there is no documentation in the claims file indicating that the Veteran was notified of the examination.

In its September 2017 brief, the Veteran's representative essentially contends that the Veteran failed to report because he was not notified of the examination, and, since there is no documentation of examination notice in the claims file, VA cannot presume that the Veteran was notified.  Therefore, it requests that another VA examination be scheduled, and that any notification letters be placed in the claims file.

The Board acknowledges the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decision in Kyhn v. Shinseki, which struck down the U.S. Court of Appeals for Veterans Claims' reliance on the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335(2010)).  Notably, the appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record that was before the agency- specifically, the post-hoc affidavits of AOJ employees - in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

Given the Federal Circuit's holding in Kyhn, the representative's contentions, and the absence of documentation in the claims file that the Veteran was notified of the December 2016 VA examination, the Board finds that another VA examination should be scheduled.

Finally, the Board notes that the claim for a TDIU is inextricably intertwined with the Veteran's PTSD claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from December 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD.

Any and all correspondence notifying the Veteran of the examination, to include letter(s) and report(s) of telephone contact(s), must be associated with the claims file.

The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported.  

The examiner should also assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain the significance of the score.  

The examiner should provide an opinion as to the extent that the Veteran's PTSD has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his PTSD on such routine work activities as interacting with co-workers, customers, and supervisors.  

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


